FIRST INVESTORS INCOME FUNDS 110 Wall Street New York, New York 10005 212-858-8000 February 2, 2012 VIA EDGAR Securities and Exchange Commission treet, N. E. Washington, D.C.20549 Re:First Investors Income Funds File Nos. 002-89287 and 811-03967 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, I hereby certify that the definitive form of statutory prospectus and statement of additional information used with respect to First Investors Income Funds does not differ from that contained in Post-Effective Amendment No. 40 to its Registration Statement on Form N-1A, which was electronically filed with the Securities and Exchange Commission on January 26, 2012. If you have any questions or comments concerning the filing, please contact me at 212-858-8144. Very truly yours, /s/ Mary Carty Mary Carty Secretary of First Investors Income Funds
